Exhibit 10.10
Redemption Agreement
     This Redemption Agreement (the “Agreement”) is made and entered into as of
September 7, 2010, by and between Gladstone Capital Corporation, a Maryland
corporation (“Pledgee”), and David Gladstone (“Pledgor”) (each of Pledgee and
Pledgor a “Party” and collectively, the “Parties”).
Recitals
     Whereas, in connection with Pledgor’s exercise of certain stock options
(the “Options”) to acquire shares of Pledgee’s common stock, par value $0.01 per
share (the “Common Stock”), Pledgor executed that certain Secured Promissory
Note (the “Note”) in favor of Pledgee in the principal amount of Five Million
Nine Hundred Thousand Ten Dollars ($5,900,010.00) in payment of the exercise
price of the Options, thereby acquiring Three Hundred Ninety Three Thousand
Three Hundred Thirty Four (393,334) shares of Common Stock (the “Initially
Pledged Shares”);
     Whereas, concurrently with the execution of the Note, Pledgee and Pledgor
entered into that certain Stock Pledge Agreement dated as of August 23, 2001
(the “Pledge Agreement”);
     Whereas, pursuant to Section 1 of the Pledge Agreement, Pledgor granted to
Pledgee a first priority security interest in the Pledged Collateral (as defined
in the Pledge Agreement), which includes the Initially Pledged Shares and all
additional shares received, receivable or otherwise distributed in respect of
the Initially Pledged Shares (the “Additional Pledged Shares” and, collectively
with the Initially Pledged Shares, the “Pledged Shares”);
     Whereas, an Event of Default occurred under Section 6(a) of the Note by
virtue of the failure of Pledgor to repay the amounts outstanding under the Note
within five (5) business days of August 23,2010;
     Whereas, Pledgor and Pledgee have agreed that, pursuant to the terms and
conditions of this Agreement, Pledgee will accept and retire the Pledged Shares
in partial or full satisfaction, as applicable, of Pledgor’s obligations to
Pledgee under the Note (collectively, the “Obligations”); and
     Whereas, notwithstanding the foregoing recital, by entering into this
Agreement, Pledgor and Pledgee do not intend to alter any of Pledgee’s rights
and remedies under the Pledge Agreement and at law and equity, including but not
limited to its rights under Section 9 of the Pledge Agreement.
Agreement
     In consideration of the foregoing and of the mutual promises and covenants
set forth below, the parties agree as follows:
     1. Pursuant to Section 8.9A-620 of the Virginia Uniform Commercial Code,
Pledgee proposes to accept the Pledged Shares in partial or full satisfaction,
as applicable, of the

 



--------------------------------------------------------------------------------



 



Obligations in accordance with the terms, conditions and procedures set forth on
Schedule A hereto (in each instance, an “Automatic Redemption”). Pledgor hereby
consents to that acceptance. In connection with any such Automatic Redemption,
effective immediately upon such Automatic Redemption, the outstanding principal
amount and any accrued and unpaid interest on the Note shall be automatically
reduced to the extent of the product of (A) the number of Pledged Shares
redeemed multiplied by (B) the Redemption Price, as defined in Schedule A hereto
(such product, a “Redemption Amount”). In no event shall a Redemption Amount
exceed the amount of the outstanding principal amount of, and accrued and unpaid
interest on, the Note at the time of such Automatic Redemption. Upon the full
satisfaction of the Obligations, this Agreement shall immediately terminate and
be of no further effect.
     2. Pledgor hereby agrees to execute such documents and to take such further
actions as Pledgee deems appropriate to transfer the Pledged Shares into the
name of Secured Party and/or such other person or entity as Pledgee deems
appropriate and as Pledgee deems appropriate to otherwise achieve the purposes
of this Agreement.
     3. Representation and Warranties of Pledgor. Effective as of the date
hereof, Pledgor hereby represents and warrants to Pledgee as follows:
          (a) As of the date hereof, Pledgor is not aware of any material
nonpublic information concerning Pledgee or its securities. Pledgor is not
entering in this Agreement during a “black out period” pursuant to Pledgee’s
Code of Ethics and Business Conduct. Pledgor is entering into this Agreement in
good faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b-5 or Section 10(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or to evade the compliance with any other federal or state
securities laws.
          (b) Pledgor has full power and authority to execute and deliver this
Agreement, to perform his obligations hereunder, and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by Pledgor. This Agreement constitutes the legal, valid
and binding obligation of Pledgor, enforceable in accordance with its terms,
subject to applicable laws affecting creditors’ rights and to equitable
principles.
          (c) The execution and delivery of this Agreement by Pledgor, the
consummation of the transactions herein contemplated, and the compliance with
the terms of this Agreement will not conflict with, result in the breach of, or
constitute a material default under, or require any consent or approval under,
any agreement or instrument to which Pledgor is a party or by which he may be
bound.
          (d) Pledgor is, at the time of delivery of the Pledged Shares to
Pledgee hereunder, and at all times which this Agreement is in effect shall be,
the sole holder of record and the sole beneficial owner of the Pledged Shares,
free and clear of any lien thereon or affecting title thereto, except for the
lien created by the Pledge Agreement.
          (e) None of the Pledged Shares have been transferred in violation of
securities registration, securities disclosure or similar laws of any
jurisdiction to which such transfer may be subject with respect to which such
transfer could have a material adverse effect.

2



--------------------------------------------------------------------------------



 



          (f) While this Agreement is in effect, Pledgor agrees not to enter
into or alter any corresponding or hedging transaction or position with respect
to the Pledged Shares and agrees not to alter or deviate from the terms of this
Agreement.
          (g) Pledgor represents and warrants that entering in this Agreement
and the content hereof do not violate and/or are not inconsistent with Pledgee’s
trading policies and restrictions for insiders, that the execution of this
Agreement and the transactions completed under this Agreement will not
contravene any legal provision or any lock up agreement or other agreement or
instrument or any judgment, order or decree from any court, governmental body or
agency.
          (h) Pledgor agrees that Pledgor shall at all times during the
performance of this Agreement, comply with all applicable laws, including,
without limitation, Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder. Pledgor agrees to make all filings, if any, required
under Sections 13(d), 13(g) and 16 of the Exchange Act in a timely manner, to
the extent any such filings are applicable to Pledgor.
          (i) Neither Pledgee, nor any of its officers, directors, stockholders,
agents, representatives or affiliates, has made warranties or representations to
Pledgor with respect to the income tax consequences of the transactions
contemplated by this Agreement.
     4. Representations and Warranties of Pledgee. Pledgee hereby represents and
warrants to Pledgor as follows:
          (a) Pledgee has full power and authority to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by Pledgee. Without limiting the generality of the
foregoing, this Agreement and any redemption of the Pledged Shares pursuant
hereto have been approved by Pledgee’s Board of Directors for purposes of
exempting such redemptions from the application of Section 16(b) of the Exchange
Act. This Agreement constitutes the legal, valid and binding obligation of
Pledgee, enforceable in accordance with its terms, subject to applicable laws
affecting creditors’ rights and to equitable principles.
          (b) The execution and delivery of this Agreement by Pledgee, the
consummation of the transactions herein contemplated, and the compliance with
the terms of this Agreement will not conflict with, result in the breach of, or
constitute a material default under, or require any consent or approval under,
any agreement or instrument to which Pledgee is a party or by which it may be
bound.
     5. No Inducements. Neither Pledgee nor any other party has made any oral or
written representation, inducement, promise or agreement to Pledgor in
connection with the redemption of the Pledged Shares, other than as expressly
set forth in this Agreement.
     6. Severability. If any provision of this Pledge Agreement is held to be
unenforceable for any reason, it shall be adjusted, if possible, rather than
voided in order to achieve the intent of the parties to the extent possible. In
any event, all other provisions of this Pledge Agreement shall be deemed valid
and enforceable to the full extent possible.

3



--------------------------------------------------------------------------------



 



     7. Assignment; Binding Effect. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon and inure to the benefit of the
executors, administrators, heirs, legal representatives, and successors of the
parties hereto.
     8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.
     9. Reservation of Rights. Pledgee hereby expressly reserves all of its
rights and remedies under the Pledge Agreement and at law and equity, including
but not limited to its rights under Section 9 of the Pledge Agreement. Without
limiting the generality of the foregoing, pursuant to and in accordance with the
terms of Section 9 of the Pledge Agreement, Pledgee may at any time, at its
election, apply, set off, collect or sell in one or more sales, or take such
steps as may be necessary to liquidate and reduce to cash in the hands of
Pledgee in whole or in part, with or without any previous demands or demand of
performance or notice or advertisement, the Pledged Shares.
     10. No Modification of Note or Pledge Agreement. The Note and the Pledge
Agreement shall continue in full force and effect and be unaltered hereby.
     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.
     12. Independent Counsel. The parties acknowledge that this Agreement has
been prepared on behalf of Pledgee by Cooley LLP, counsel to Pledgee and that
Cooley LLP does not represent, and is not acting on behalf of, Pledgor. Pledgor
has been afforded the opportunity to consult with his own counsel with respect
to this Agreement.
     13. Termination. Pledgor may terminate this Agreement at any time by
providing written notice of such termination to Pledgee’s board of directors.
     14. Amendment. This Agreement may be amended with the prior written
approval of both Parties. This Agreement may only be amended (i) during an open
“trading window” under Pledgee’s Code of Ethics and Business Conduct, and
(ii) at a time that Pledgor is not aware of any material nonpublic information
concerning Pledgee or its securities. Notwithstanding anything herein to the
contrary, any amendment to the Planned Redemptions chart on Schedule A hereto
shall be agreed upon in writing by Pledgor and each member of Pledgee’s special
committee of its independent directors, created on July 7, 2010. For the
avoidance of doubt, agreement in writing, as it pertains to the amendment of the
Planned Redemptions chart on Schedule A hereto, shall include agreement to such
amendment through or via electronic mail or fax. Any update to the Completed
Redemptions chart on Schedule A hereto completed by Pledgee’s chief compliance
officer or internal counsel shall not constitute an amendment of Schedule A or
this Agreement.
[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties have executed this Redemption Agreement as
of the date first above written.

            PLEDGEE:

Gladstone Capital Corporation
      By   /s/ George Stelljes, III         Name   George Stelljes, III       
Title   President        PLEDGOR:
      /s/ David Gladstone      David Gladstone           

[Signature Page to Redemption Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A
     The Pledged Shares will be redeemed pursuant to Section 1 of this Agreement
automatically at the intraday high trading price of the Common Stock (the
“Redemption Price”) after an intraday trading price of the Common Stock reaches
or exceeds the Trigger Price (as delineated in the Planned Redemptions chart
below) within the relevant Time Frame (as delineated in the Planned Redemptions
chart below); provided, however, that no more Pledged Shares shall be redeemed
pursuant to this Agreement than are necessary to fully satisfy the Obligations.
Once the Obligations are fully satisfied, any remaining Planned Redemptions, or
portions thereof, as delineated in the chart below, shall be cancelled
automatically.
     This Schedule A shall be amended or updated, as applicable, from time to
time by Pledgee’s chief compliance officer to reflect any additions to the
Completed Redemptions chart or amendments to Planned Redemptions chart approved
in accordance with Section 14 of this Agreement. In the absence of Pledgee’s
chief compliance officer, Pledgee’s internal counsel shall be permitted to amend
or update this Schedule A, as applicable.
 
Planned Redemptions

          Number of Pledged Shares         to be Redeemed   Trigger Price   Time
Frame 393,334   $15.00   Good Until Cancelled

Completed Redemptions

                  Number of       Aggregate       Obligation Shares   Redemption
  Redemption   Redemption   Balance After Redeemed   Price   Amount   Date  
Redemption                  

 